Yonathan Sher 7 Grossroad Tower

Attorney at Law 50-02 Hea Gardens Road, Suite $316, Hea Gardens, NY. 11415
— (218) 520-1010
of Counsel Fax No, (18) 575-9842
Stephen TD Fain juanplata @aol com
Sennifer Beinert

Faul C. HAerson

March 5, 2020

Hon. Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201
Re: Jagdev and Kuldeep Singh v. Singh et al
19 CV 6927
Dear Judge Cogan:

I am writing as the attorney for the plaintiffs in the above entitled action.

[am writing to request an adjournment of the Initial Conference presently
set for March 9, 2019 at 10 AM. This would be the third requested adjournment.

Defendants MANDEEP KAUR and MANMOHAN SINGH were served
with the Supplemental Summons and Amended Complaint on 2/12/20; TALICO
CONTRACTING INC. was served on 2/5/20 ; NEELAM CONSTRUCTION
CORPORATION served on 2/5/20 and WESTERN SURETY COMPANY.

; Even though all defendants were served, there has been no appearance by
counsel nor have I heard from any of the defendants.

As a result, it is requested that the initial conference be adjourned a
sufficient time for the defendants to appear ey can participate in the conference.

  
  

tfully subynitted,

DLE

JS/eb

 
